DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godshaw (2018/0255893). 
Regarding claim 1, Godshaw discloses a fabric security bag, comprising: a front panel and back panel which are joined along a first edge that is adjacent to a closable open end of the fabric security bag, joined along a second edge that is adjacent to the open end and opposite the first edge, and joined along a closed end that is opposite the closable open end of the fabric security bag (Fig. 8); said front panel and back panel being made from a fabric laminate having at least one layer of cut-resistant fabric (1100) forming an internal wall of the fabric security bag and at least one layer of a protective fabric (23, 23A) that is lighter than the cut-resistant fabric ([0060]) and which forms an exterior wall of the fabric security bag; said closable open end of the fabric security bag comprising, a first cable channel housing (1510 or 1520) forming a first cable channel along an edge of the front panel at the open end of the fabric security bag, a second cable channel housing (other 1510 or 1520) forming a second cable channel along an edge of the back panel at the open end of the fabric security bag, at least a first cable (38A), a portion of which is threaded through the first cable channel and another portion of which is threaded through the second cable channel, and first and second end portions of which extend out of the first and second cable channels, respectively, on the same side of the closable open end of the fabric security bag, said first cable being slidable within the first and second cable channel housings that form the first and second cable channels, and wherein whenever both ends portions of the first cable are drawn out of the first and second cable channels at the same time, the fabric laminate forming the first and second cable housing of the closable open end of the fabric security bag is collapsed in a manner that reduces the size of the open end and closes the fabric security bag, thereby securing items placed inside the fabric security bag that are larger than the closed open end from exiting the fabric security bag. See Figs. 1-31. 
Regarding claim 2, said closable open end further comprises a second cable (38B), a portion of which is threaded through the first cable channel and another portion of which is threaded through the second cable channel, and first and second end portions of which extend out of the first and second cable channels, respectively, on the same side of the closable open end of the fabric security bag which is opposite the side of the closable open end that the first and second end portions of the first cable extend out of the first and second cable channels, said second cable being slidable within the first and second cable channel housings that form the first and second cable channels, and wherein whenever both ends portions of the first and second cables are drawn out of the first and second cable channels at the same time, the fabric laminate forming the first and second cable housing of the closable open end of the fabric security bag is collapsed in a manner that reduces the size of the open end and closes the fabric security bag, thereby securing items place inside the fabric security bag that are larger than the closed open end from exiting the fabric security bag. See Figs. 8-31. 
Regarding claim 3, the front panel and back panel can be joined by sewing, or bonding with adhesive, or stapling, or riveting, or a combination thereof. See [0066]. 
Regarding claim 6, the first cable channel housing is formed from a portion of the front panel at the open end of the fabric security bag whose edge has been folded into the interior of the fabric security bag and joined to the inner wall of the front panel, and wherein the second cable channel housing is formed from a portion of the back panel at the open end of the fabric security bag whose edge has been folded into the interior or the fabric security bag and joined to the inner wall of the back panel. See Fig. 22. 
Regarding claim 7, Godshaw discloses a first cable channel housing (Fig. 9, (1655) left side) that comprises a separate structure that is joined to one of (i) an exterior wall of a portion of the front panel at the open end of the fabric security bag, or (ii) an interior wall of the portion of the front panel at the open end of the fabric security bag, or (iii) the exterior wall of the portion of the front panel at the open end of the fabric security bag via an exterior portion of the first cable channel housing and the interior wall of the portion of the front panel at the open end of the fabric security bag via an interior portion of the first cable channel housing, and wherein the second cable channel housing (Fig. 9, (1665) right side) comprises a separate structure that is joined to one of (i) an exterior wall of a portion of the back panel at the open end of the fabric security bag, or (ii) an interior wall of the portion of the back panel at the open end of the fabric security bag, or (iii) the exterior wall of the portion of the back panel at the open end of the fabric security bag via an exterior portion of the second cable channel housing and the interior wall of the portion of the back panel at the open end of the fabric security bag via an interior portion of the second cable channel housing. See Fig. 9. 
Regarding claim 8, a second cable (38B), a portion of which is threaded through the first cable channel and another portion of which is threaded through the second cable channel, and first and second end portions of which extend out of the first and second cable channels, respectively, on the same side of the closable open end of the fabric security bag which is opposite the side of the closable open end that the first and second end portions of the first cable extend out of the first and second cable channels, said second cable being slidable within the first and second cable channel housings that form the first and second cable channels. See Figs. 8-31. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw as applied above in further view of Cohen (US 10,258,125). 
Regarding claim 4, Godshaw does not disclose  seam as claimed. Cohen, which is drawn to a bag, discloses a front panel and back panel joined in a manner that puts a resulting seam (605) on the inside of the fabric security bag. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a seam as disclosed by Cohen on the bag of Godshaw in order to connect ends of the bag to create a cavity. 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw as applied above. 
Regarding claim 5, Godshaw discloses the cut-resistant fabric can be an ultra-high molecular weight polyethylene (UHMWPE) unwoven fabric, but does not disclose the weight as claimed. See [0067]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the material exceed a weight of 100 grams per square meter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Godshaw as applied above in further view of Halpern (US 9,986,808). 
Regarding claim 9, Godshaw discloses backpack features comprising: a first cable connector (1675) that connects the first and second end portions of the first cable; a second cable connector that connects the first and second end portions of the second cable. See Fig. 30. Godshaw does not disclose cable hooks as claimed. 
Halpern, which is drawn to a bag, discloses a first cable hook (at 124) secured to a back panel of the bag adjacent a first corner of the closed end of the bag, wherein the first cable hook is capable of capturing and holding either the connected end portions of first or second cables; and a second cable hook (at 122) secured to the back panel of the bag adjacent a second corner of the closed end of the bag that is opposite said first corner, wherein the second cable hook is capable of capturing and holding the connected end portions of the first cable whenever the first cable hook is holding the second cable or capturing and holding the connected end portions of the second cable whenever the first cable hook is holding the first cable. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the cables of Godshaw and have cable hooks as disclosed by Halpern in order to have a backpack structure to the bag facilitating transportation of the bag. 
Regarding claim 10, Godshaw, as modified above, discloses the backpack features further comprising: a third cable hook (Godshaw, Fig. 6, at 501) secured to the back panel of the fabric security bag adjacent the closed end of the fabric security bag and between the first and second cable hooks, wherein the third cable hook is capable of capturing and holding either or both of the connected end portions of the first or second cables. See Fig. 6. 

Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw as applied above in further view of Meyer (US 3,653,583). 
Regarding claims 11-13, Godshaw sufficiently discloses the claimed invention except for a cutout as claimed. Meyer, which is drawn to a bag, discloses an internal wall of the housings comprises cut-out sections (17, 19) where the cut resistant fabric has been removed to form a tooth pattern along the housings. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have cutouts, as disclosed by Meyer, on the bag Godshaw in order to reduce the amount of fabric making up the housings, and allow more access to the cables. 
In the case that the cutouts are not tooth shaped (or shaped as claimed in claim 12), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have tooth shaped cutout as claimed, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claims 14-16 and 20, Godshaw, as modified above, sufficiently discloses the claimed invention. 

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734